Citation Nr: 0620296	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-43 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for death benefits.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which determined that the appellant had 
submitted no new and material evidence to reopen the 
previously and finally decided claim of service connection 
for death benefits.  The RO issued a notice of the decision 
in July 2004, and the appellant timely filed a Notice of 
Disagreement (NOD) in September and October 2004.  
Subsequently, in November 2004 the RO provided a Statement of 
the Case (SOC), and thereafter, in December 2004, the 
appellant timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in May 2005.

Although the appellant initially had requested a Travel Board 
hearing in her substantive appeal, she subsequently withdrew 
that request in December 2004.  Accordingly, no hearing was 
held on this matter.

While the RO declined to reopen the appellant's claim for 
service connection, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen the claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.	All evidence necessary to decide the claim addressed in 
this decision have been obtained; the RO has notified the 
appellant of the evidence needed to substantiate her claim 
and obtained all relevant evidence designated by the 
appellant.

2.	The RO denied service connection for death benefits in a 
December 1989 decision; the appellant did not file a 
substantive appeal of that decision.

3.	The evidence submitted since the December 1989 decision 
includes the veteran's death certificate, service records, 
an affidavit by a medical clerk, and a medical report by 
the veteran's physician.  This evidence is either 
duplicative or cumulative of previously considered 
evidence and it does not raise a reasonable possibility of 
substantiating the claim for service connection for cause 
of death.


CONCLUSIONS OF LAW

1.	The December 1989 RO decision that denied the appellant's 
claim for service connection for death benefits is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005).

2.	Because the evidence presented since the December 1989 RO 
decision is not new and material, the claim for service 
connection for death benefits is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In addition, in a recent decision, the Court held that, in 
the context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide  notice of the information and 
evidence required to substantiate the appellant's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
2006 WL 1320743 *7, *9 (Vet. App. Mar. 31, 2006).  Thus, in 
order to comply with VCAA in this context, the RO must 
apprise the appellant of what constitutes "new and material 
evidence," as well as what evidence will support the 
underlying claim.  Id., at *7, *9.      

The May 2004 letter from the RO satisfies these mandates.  It 
informed the appellant about the type of evidence needed to 
reopen her previously and finally decided claim, namely "new 
and material" evidence that would support her claim for 
service connection for cause of the veteran's death.  The 
correspondence explained that to constitute "new" evidence, 
it must be submitted to VA for the first time.  It apprised 
the appellant that evidence that was cumulative or tended to 
reinforce a previously established point could not qualify as 
new evidence.  The correspondence additionally advised that 
"material" evidence means additional information that 
relates to an unestablished fact necessary to substantiate 
the claim.  It emphasized that the evidence must satisfy both 
of these standards and must raise a reasonable possibility 
that when considered with all the evidence of record, both 
old and new, the outcome or conclusion would change.  

This letter also informed the appellant of the evidence 
required to prove her underlying claim for service-connected 
death benefits, namely, evidence showing: (1) the cause of 
the veteran's death; (2) an injury, disease or event in 
service; and (3) a relationship between the cause of the 
veteran's death and the injury, disease, or event in service.  
As to the last element, the letter explained that the 
appellant could provide medical records or opinions from her 
own doctor on whether it was as likely as not that the death-
causing disability resulted from the veteran's active duty 
service.  This letter further informed the appellant of the 
evidence necessary to support a claim for Dependency and 
Indemnity Compensation (DIC) benefits, to include proof that 
the veteran: (1) died while on active duty; or (2) died from 
a service-related injury or disease; or (3) died from a non 
service-related injury or disease and was receiving or was 
entitled to receive VA compensation for service-connected 
disability that was rated as totally disabling (a) for at 
least 10 years immediately before death; or (b) since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (c) for at least one year 
before death if the veteran was a former prisoner of war who 
died after September 30, 1999.

This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the appellant, such as service medical 
records and records held by any Federal agency, as well as 
its obligation to make reasonable efforts to obtain private 
records, to include employee records and records from other 
governments.  The correspondence made clear that although VA 
could assist the appellant in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
requested records not in the Federal Government's possession.  
The letter further asked the appellant to submit any evidence 
in her possession that pertained to the claim.  The Board 
finds that the appellant was effectively informed to submit 
all relevant evidence in her possession, and that she 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board also determines that the May 2004 letter 
satisfied the Kent requirements by apprising the appellant of 
both the new and material evidence standard as well as the 
information required to substantiate her entitlement to the 
underlying compensation benefits.  Kent, 2006 WL 1320743 at 
*7, *9.  

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or applicable effective dates.  Despite 
the inadequate notice provided to the appellant on these 
elements, the Board finds no prejudice to her in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that no new and material evidence has 
been received to reopen the claim renders moot any question 
about an applicable rating or effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2004 RO decision that is the subject of this appeal in its 
May 2004 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.


b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its May 2004 letter, informed the 
appellant about VA's duty to assist her in obtaining relevant 
Federal and private medical and other records.  As to any 
duty to provide a medical opinion, according to 38 C.F.R. 
§ 3.159(c)(4)(iii), the duty to provide a medical opinion in 
a claim to reopen a finally adjudicated issue, as in this 
case, applies "only if new and material evidence is 
presented or secured."  38 C.F.R. § 3.159(c)(4)(iii).  
Because the Board has determined that the appellant has not 
presented new and material evidence to reopen the claim, the 
RO had no duty to provide a medical opinion.       

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations
If an appellant does not file an substantive appeal to an RO 
decision within the applicable time period prescribed in 
38 C.F.R. § 20.302(b), such a decision becomes final pursuant 
to 38 C.F.R. § 20.1103.  See also 38 U.S.C.A. § 7105.  38 
U.S.C.A. § 5108, however, provides an exception to the rule 
of finality by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the appellant filed her April 2004 and 
June 2004 new and material evidence claim that is the subject 
of this appeal after August 29, 2001, the effective date of 
the current version of 38 C.F.R. § 3.156(a), which sets forth 
the standard for "new and material" evidence.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005) 
(recognizing that the 2001 amendment to § 3.156(a), which 
made the "new and material evidence" standard more 
stringent, applies to "any claim for benefits received by VA 
on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. § 3.156(a) controls in the 
present case.   

38 C.F.R. § 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
a veteran has presented new and material evidence, the Board 
"must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

In addition, 38 U.S.C.A. § 5107 sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
an appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

b. Analysis
Background 
The appellant filed her initial Application for Death Pension 
in October 1989, where she stated that the veteran's April 
1989 death occurred as the result of a "wartime sickness."    

In December 1989, the RO issued its decision on the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO reviewed the veteran's service 
medical records (SMRs) and death certificate; the latter 
listed the cause of death as cardio respiratory arrest due to 
old age.  The RO concluded that service connection was not 
warranted, as the veteran's SMRs were negative for any 
disability that might have caused or contributed to the 
disorder leading to veteran's death.  In January 1990 the 
appellant received a notice of the decision, which also 
apprised her of her appellate rights.  Thereafter, in June 
1990, she timely submitted an NOD, to which the RO 
immediately responded by a letter explaining the necessity of 
her offering "new and material" evidence.  The appellant 
did not file a substantive appeal with the RO's December 1989 
determination and the next correspondence submitted by the 
appellant came in June 1992.

The Issue on Appeal
The December 1989 RO decision qualifies as a "final" 
decision within the meaning of 38 C.F.R. § 20.1103 because 
the appellant did not file a timely substantive appeal to 
that decision.  See 38 C.F.R. § 20.302(b) (a "Substantive 
Appeal must be filed within 60 days from the date that the 
[RO] mails the Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
the mailing of the notification of the determination being 
appealed, whichever period ends later"); 38 C.F.R. § 20.1103 
("A determination on a claim by the [RO] of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by Rule [20.]302 . . . .").  The 
Board, therefore, lacks jurisdiction to entertain the 
appellant's claim for service connection for cause of the 
veteran's death unless, pursuant to 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a), she supplies new and material evidence 
with respect to the claim that had previously and finally 
been disallowed in December 1989.

The Post-December 1989 Record
In June 1992, the appellant submitted a letter stating that 
the veteran's death occurred because of a "wartime ailment 
traceable from service. . . ."  She alleged that the 
"incurrence of sickness and ailment happened in line of duty 
and wartime," and that "conclusive evidence" established 
his service, death and her relationship as his widow.  She 
submitted no evidence with this letter.  

The appellant submitted the same letter in March 2001, this 
time with a copy of a February 1998 Authorization for 
Issuance of Awards; an illegible copy of the veteran' 
discharge certificate from the Philippine Army; and the 
veteran's Processing and Identification Slip.  The RO 
interpreted this correspondence as an attempt by the 
appellant to reopen the claim for service connection, as 
explicated in an August 2001 letter.    

In November 2001, the appellant offered a copy of the 
veteran's death certificate, which listed cardio respiratory 
arrest as the immediate cause of death due to 
 "old age."  This certificate also contained personal 
information about the veteran's place of residence, marital 
status and date of death, but disclosed no other information 
relating to the cause or origin of the disorder leading to 
his death.  

Also in November 2001, the appellant submitted an affidavit 
by a medical record clerk, who attested that the veteran 
"was allegedly admitted in this hospital on February 06, 
1989."  The clerk certified that the hospital could not 
issue any medical records, as they had been destroyed by a 
typhoon in 1995.  The RO received a similar affidavit by the 
same clerk in May 2002, who reiterated that the veteran had 
"allegedly" been admitted to the hospital in March 1989 and 
that his records and charts were unavailable because they had 
been destroyed by a typhoon.  

In subsequent correspondences, dated December 2001, May 2002, 
and June 2002, the appellant offered additional copies of the 
veteran's death certificate and Processing and Identification 
Slip, and continued to maintain that the veteran died due to 
a service-connected disability.  

The RO continued to deny the appellant's claim in February 
2002 and September 2002 decisions, citing a want of new and 
material evidence.  

In a January 2003 letter, the appellant indicated her desire 
to file a "formal appeal" for death benefits, to include 
burial, pension, health-care program, medical care for 
dependents and survivors, headstones and markers, dependent's 
education and job-finding assistance for the veteran's and 
her unemployed children.  

The appellant submitted additional evidence in April 2004 in 
the form of a medical certificate, dated April 2004, from a 
physician who treated the veteran prior to his death in 1989.  
This physician diagnosed the veteran with chronic obstructive 
pulmonary disease (COPD), mixed type, and noted the veteran's 
height, weight and 20-year history of smoking.  He provided 
no assessment as to the cause or origin of the veteran's COPD 
and made no findings with respect to a service-disability 
nexus.  The appellant resubmitted these documents in June 
2004.

In correspondences dated April, June and September 2004, the 
appellant claimed that the veteran suffered from tuberculosis 
and that this "lingering illness" and malnutrition 
triggered his cardiac arrest.  She described physical 
symptoms of the veteran that she observed, such as coughing 
and nervousness, and explained that the veteran had indicated 
to her that his physical maladies had commenced during 
service.  Additionally, in her December 2004 substantive 
appeal and a July 2005 correspondence, the appellant claimed 
that the medical examiners who determined the veteran's cause 
of death "are not medically trained and competent to 
pronounce the Cause of Death."  She also declared that "I 
know [the veteran] contracted [pulmonary tuberculosis] during 
his Military Service," which she claims caused his death.  

Discussion
The Board finds that some of the post-December 1989 evidence 
offered by the appellant may qualify as "new" and some 
evidence may qualify as "material," but none of the 
information submitted since the RO decision qualifies as both 
new and material, as required by law.  Fortuck, 17 Vet. App. 
at 178 ("In order to meet [statutory and regulatory] 
requirement[s], the evidence "must be both new and 
material." Smith (Russell) v. West, 12 Vet. App. 312, 314 
(1999)") (Emphasis in original).  

The appellant has failed to provide "new" evidence with 
respect to her claim for service connection for the cause of 
the veteran's death.  Most of the evidence that she provided 
is cumulative or redundant other evidence of record, as 
reflected in the evidence considered by the RO in its 
December 1989 decision.  See Fortuck, 17 Vet. App. at 178.  
For example, in that decision, the RO reviewed the veteran's 
death certificate and his SMRs, as well as a previous 
decision denying service connection for tuberculosis.  The 
appellant's repeated submission of the death certificate and 
service records, to include the Authorization for Issuance of 
Awards, the Processing and Identification Slip and the 
illegible Philippine Army discharge certificate, merely 
duplicates the service information previously considered.  

Other information received from the appellant after the 
December 1989 RO decision does not qualify as "material" 
evidence because it fails to demonstrate an unestablished 
fact necessary to substantiate this claim.  For example, the 
medical clerk affidavit offered by the appellant, which 
discloses only that the veteran "allegedly" received some 
sort of treatment at a Philippine hospital, is not material 
to the issue of what caused the veteran's death.  
Additionally, the medical certificate submitted in April 
2004, while "new," does not offer proof of an unestablished 
fact needed to support this service connection claim for 
cause of death because it, like the affidavit, offers no 
opinion as to a service-disability link or that the ailment 
leading to the veteran's death was incurred in or aggravated 
by service.  Further, the physician's finding that the 
veteran suffered from COPD does not in itself render this 
report material to the instant claim because it does not link 
this disorder to the veteran's service or to his fatal 
cardiac arrest due to old age.  38 C.F.R. § 3.156(a). 

The Board also acknowledges the appellant's contention about 
the veteran's alleged diagnosis of tuberculosis and the cause 
of his death.  As a layperson, however, she is not competent 
to provide a medical opinion about diagnosis or causation.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the 
appellant is certainly competent to describe symptoms that 
she observed within her personal knowledge, without an 
indication in the record that she has had the relevant 
medical training, she is not competent to provide an opinion 
on whether the veteran suffered from any disease or whether 
any etiological relationship exists between the disorder that 
led to his death and his active service.  As a result, her 
own assertions are not probative to the critical issue in 
this case of what caused the veteran's death.  Moreover, with 
respect to any claimed diagnosis of pulmonary tuberculosis, 
the December 1989 RO decision refutes such an assertion, as 
it recognized that the veteran had been denied service 
connection for this disorder.  See also 38 C.F.R. § 3.374 
regarding the criteria for establishing a diagnosis of 
pulmonary tuberculosis.         

Finally, the Board recognizes the appellant's contention that 
the individuals who assessed the veteran's cause of death 
were incompetent to perform such a task.  The appellant, 
however, has offered no evidence to corroborate this 
contention apart from her bare assertion.  Accordingly, the 
Board gives this allegation no probative weight.

Because the Board has not reopened the claim, it lacks 
jurisdiction to entertain the claim, and therefore it need 
not make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  

c. Conclusion
For the reasons stated above, the Board finds that the 
appellant has not submitted new and material evidence to 
reopen her claim for service connection for cause of death.  
As the preponderance of the evidence is against the instant 
claim to reopen, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

As new and material evidence has not been received, the 
appellant's application to reopen the claim for service 
connection for the cause of the veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


